Citation Nr: 1723726	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent, and in excess of 20 percent from October 20, 2014, for service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right femoral nerve, associated with service-connected degenerative disc disease of the lumbar spine.

3. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left femoral nerve, associated with service-connected degenerative disc disease of the lumbar spine.

4. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right sciatic nerve, associated with service-connected degenerative disc disease of the lumbar spine.

5. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left sciatic nerve, associated with service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2009.  His awards and decorations include a Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board previously remanded increased rating claims for the Veteran's service-connected lumbar spine disability and radiculopathy of the lower extremities in June 2015.  A subsequent November 2015 rating decision and November 2015 Statement of the Case granted separate evaluations for each lower extremity for the femoral nerves and sciatic nerves.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2015 Remand, the Veteran was afforded an October 2015 VA back examination.  Subsequent to that examination, the United States Court of Appeals for Veterans Claims determined that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59  states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The October 2015 VA examination does not comply with Correia.  As a result, remand is required in order to afford an examination compliant with Correia.

The new VA examination must address the associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5238.  The Board notes that this will include the service-connected bilateral femoral and sciatic nerves.  As a result, the VA examination conducted on remand may provide additional relevant information as to these claims and they are therefore inextricably intertwined with the lumbar spine disability claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.

2. Afford the Veteran an appropriate VA examination to determine the severity of his lumbar spine disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, (s)he should clearly explain why.

In addition, the examiner should address any objective neurologic abnormalities associated with the Veteran's lumbar spine disability.  

3. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



